Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al ‘092 (US 2011/0172092) in view of Moller et al (US 2015/0144564), further in view of Seidner et al (US 2016/0137939). Lee et al disclose biochar which includes hydrophilic oxygen-containing groups, such as phenolic and carboxylic groups. (See Paragraph [0008].) Such biochar would consist of carbon, hydrogen and oxygen. The differences between the composition disclosed by Lee et al ‘092, and that recited in applicant’s claims, are that Lee et al ‘092 does not disclose that the biochar should also include at least two of a hydroxyl group, an ether bond, an epoxy group, a carbonyl group, an aldehyde group, an ester group, or an alkyl group. Moller et al disclose in Paragraph [0032] that biochar typically contains hydroxyl and carboxylic acid groups, and that the biochar should have a size of 1-100 nm. Seidner et al teach in Paragraph [0043] that biochar typically has a particle distribution in the range of 10 microns to 100 nanometers. It would be obvious from Moller et al to include a hydroxyl group with the carboxylic group in the biochar of Lee et al ‘092. One of ordinary skill in the art would be motivated to do so, since Lee et al ‘092 suggests in Paragraph [0008] that biochars generally possess a significant amount of hydrophilic groups, such as carboxylic groups, and one would expect from Paragraph [0032] of Moller et al that hydroxyl groups would also be suitable as the oxygen-containing groups of Lee et al ‘092. It would be further obvious from Seidner et al to provide biochar particles having a size of 100 nanometers in the composition of Lee et al ‘092. One of ordinary skill in the art would be motivated to do so, since Lee et al ‘092 would suggest in Paragraph [0017] that particle size of the biochar is a result-effective variable, and Seidner et al establish the existence of biochar particles having a particle size of about 100 nanometers in Paragraphs [0043] and [0072]. One would appreciate that particle size would be inversely related to surface area for a given volume of biochar, providing greater cation-exchanging ability. Regarding claim 2, it would be within the level of skill of one of ordinary skill in the art to determine a suitable weight percent of the carbon, hydrogen and oxygen in the composition of Lee et al ‘092. Regarding claims 3 and 4, Lee et al ‘092 discloses in Paragraph [0008] that the oxygen-containing groups are hydrophilic. Accordingly the composition of Lee et al ‘092 would form a uniform carbon-based functional material hydrosol with water with a pH value in a range of 3-4 and conductivity greater than 1.5 ms/cm, to no less extent than the carbon-based functional material recited in applicant’s claims. Regarding claim 5, Moller et al disclose in Paragraph [0032] that biochar can be manufactured using hydrothermal, high temperature and high pressure water processing. Such water would be inorganic. Regarding claims 6 and 10, Moller et al disclose in Paragraph [0032] that the biochar is useful as a soil amendment. Soil amendments are conventionally applied directly to the soil. Regarding claims 7-9, it would be obvious to apply the biochar to soil growing any known crops.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation of “at least two of a …and” is improper Markush or alternative terminology.. In claim 5, the recitation of “is formed” is a method limitation, which is improper in a composition claim.  Also in claim 5, the terms “natural environmental condition” and “natural condition” render the scope of the claim vague and indefinite, since it would not be ascertainable as to whether a given set of conditions would be “natural”. In claim 7, the terms “field crops” and “cash crops” render the scope of the claim vague and indefinite, since it is not clear as to where the line of demarcation would lie between ‘field crops” and crops that are not “field crops” or ‘cash crops” and crops which are not “cash crops”.
The Drawings filed on February 25, 2019 are objected to, in that Figures 1, 6, 7A and 8 are illegible.
Shearer et al ‘186 and Shearer et al ‘672 bare made of record for disclosing functionalized biochar.
Joseph et al is made of record for disclosing biochar having oxygenated functional groups in Paragraph [0184].
Bontchev et al is made of record for disclosing hydrophilic biochar in Paragraph [0103]. 
Wilson et al ‘720 is made of record for disclosing hydrophilic biochar in Paragraphs [0009] and [0034].
Wilson et al ‘780 is made of record for disclosing the pyrolysis of biomass to form biochar.
Lee ‘335 is made of record for disclosing biochar which includes hydroxyl and carboxyl functional groups at col. 3, lines 23-34.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736